DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David E. Franklin on 08 JAN 21.
The application has been amended as follows: 
Claim 5, line 10, “cell” has been replaced with --cells--.
--END OF AMENDMENT--
The above change was made merely to have like recitations of the same limitation throughout the claims: such does not affect the scope of the claim in any meaningful way.
Allowable Subject Matter
Claims 1 – 5 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a selectable force gas generator (SFGG) comprising: a housing attachable to an ejector mechanism of an airborne store support assembly of an aircraft and containing a gas 
(claim 4) an airborne support assembly comprising: a first ejector housing assembly coupled to a selected one of: (i) an airborne store; and (i) an aircraft; a first fluid-actuated ejector piston received for movement in the first ejector housing assembly and having a distal end abutting for contact the other one of: (i) the airborne store; and (ii) the aircraft; a first selectable force gas generator (SFGG) comprising: a SFGG housing coupled to the first ejector housing assembly and containing a gas collection chamber that is in fluid communication with the first fluid-actuated ejector piston; support material contained in the housing adjacent to the gas collection chamber; and more than one gas-generating propellant cells partially embedded in the support material, each of the more than one gas-generating propellant cells comprising: particularly, a jacket of material having a convex portion exposed to the gas collection chamber, having a thickness sufficient to withstand increased outer pressure from initiation of another gas-
(claim 5) a method comprising: particularly, forming more than one jacket having convex portion with an orifice; for each jacket, particularly, assembling a propellant packet with a cap on one end and a fire wire attached to another end; inserting the assembled propellant packet with the cap into each respective jacket through an opening with the fire wire extending out of the opening in the jacket; particularly, positioning a tip of the cap to block the orifice in the convex portion of the respective jacket; particularly, sealing the opening in each respective jacket to direct gas generated by the propellant packet toward the cap and the orifice to produce more than one gas-generating propellant cell; positioning a portion of the more than one gas-generating propellant cells in support material with the convex portions exposed; inserting the support material and the more than one gas-generating propellant cells in a housing that has a gas collection chamber.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Jan-21